            Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     )
LELAND L. COGDELL, JR.                               )
6030 Daybreak Circle, #A-150, #172                   )
                                                     )
Clarksville, MD 21209                                )
                                                     )
                      Plaintiff,                     )   Civil Action No.
                                                     )
               v.                                    )   Jury Trial Demanded
                                                     )
                                                     )
Emily W. Murphy, Administrator                       )
U.S. General Services Administration                 )
1800 F St., NW                                       )
Washington, DC 20405                                 )
                                                     )
                      Defendant,                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )



                                         COMPLAINT

       Plaintiff, Leland L. Cogdell, Jr., by way of his counsel, Morris E. Fischer, Esq., hereby

submits this federal complaint in violation of the Rehabilitation Act, 42 U.S.C. § 12101, et seq.


                                            PARTIES

       1. Plaintiff, Leland L. Cogdell, Jr., is a former employee of the U.S. General Services

Administration (“GSA”) Agency.

       2. Defendant is Administrator, General Services, named in her official capacity pursuant

to 42 U.S.C. § 2000e-16.

       3. Defendant does business and is located in the District of Columbia.



                                                 1
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 2 of 15



        4. Defendant is properly named as the head of the Agency pursuant to 42 U.S.C. §

2000e-16(c).


                                          JURISDICTION

        5. This action arises under the Rehabilitation Act, 42 U.S.C. § 12101, et seq., which

prohibits discrimination against disabled employees.

        6. Defendant does business at 1800 F Street, NW, Washington, DC 20405.

        7. All of the necessary administrative prerequisites have been met prior to filing the

instant action, as Plaintiff has filed timely complaints of discrimination and retaliation with his

federal employer, and more than 180 days have passed since the filing.

        8. Therefore, this court has jurisdiction over these claims under 42 U.S.C. §§ 2000e–5 &

–16 (2012).

        9. Defendant resides in this judicial district, and a substantial part of the events giving

rise to this action took place within this judicial jurisdiction.

        10. Therefore, this court has proper venue pursuant to 29 U.S.C. § 1391 (2012).


                                                FACTS

        11. Plaintiff is a male, who suffers from a number of disorders, including, but not limited

to: Autism Spectrum Disorder; a rather severe Learning Disability; Posttraumatic Stress

Disorder (“PTSD”); Attention-Deficit/Hyperactivity Disorder – Predominately Inattentive

Presentation (ADHD-PIP); anxiety/panic disorder; obsessive compulsive disorder, mixed

personality disorder; adjustment disorder; Hypertension; Hypercholesterolemia; and severe-

obstructive sleep apnea.




                                                   -2-
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 3 of 15



       12. Plaintiff has substantial limitations to his major life activities, including, but not

limited to: racing and repetitive thoughts, sleep deprivation, heightened level of security and

safety and sensitivity to light, noise, large numbers of people, and difficulty in concentrating.

       13. Plaintiff was formally hired as an employee by GSA in July 2001, as a GS-12

Program Analyst.

       14. Plaintiff’s duties included writing and editing award nominations and other

documents, market research, and strategic planning.

       15. Plaintiff officially worked for GSA from July 29, 2001 to February 29, 2016

       16. Plaintiff notwithstanding his disabilities was able to perform the essential functions of

his positions with accommodations, and had an excellent record of such.

       17. Plaintiff was a qualified individual with a disability.

       18. Plaintiff had a history of receiving both satisfactory and excellent duty performance

appraisals.

       19. Plaintiff had a long history of being passed over for promotional opportunities

starting in 2004, due to his disabilities.

       20. In November 2006, GSA denied Plaintiff’s request for reasonable accommodation on

an interim and permanent basis.

       21. In 2010, an EEOC Administrative Judge issued two findings against GSA, in favor of

Plaintiff, in that GSA had failed to reasonably accommodate Plaintiff and that GSA had

retaliated against Plaintiff.

       22.     Following the aforesaid findings, beginning in April 2014, Plaintiff was required

to be present at the office one day per pay period. He could telework the remaining days, which

complied with the EEOC’s order of four days a week of telework.



                                                 -3-
               Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 4 of 15



       23.      In 2014, Plaintiff’s Cognitive Therapist, Dr. Catherine K. Lee, PhD, established

new diagnoses of ADHD-PIP and PTSD.

       24.      Plaintiff’s aforesaid Doctor informed GSA of said diagnoses.

       25.      In April 2014, David Lee Wycinski, Jr. became Plaintiff’s first-line supervisor.

       26.      In April 2014, Mafara Lynn Hobson was Plaintiff’s second-line supervisor.

       27.      Plaintiff took Family and Medical Leave Act-covered leave (“FMLA”) in April,

May, June, and December 2014.

       28.      While on FMLA leave in May 2014, Job Vacancy Announcement Number

1400184CJMP was published.

       29.      GSA had a number of Agency policies advising that while Plaintiff was out on

FMLA, they inform Plaintiff of the aforesaid opportunity in an alternative manner, other than

sending the VAN to his work email address.

       30.      These policies include GSA’s Human Capital Vision Skilled Employees in the

Right Jobs, at the Right Time Focused on the Right Work and Doing it Right, GSA Core Values,

2011 GSA Administrator’s EEO Policy Statement, 2013 Acting Administrator’s EEO Policy

Statement and GSA Diversity and Inclusion Strategy Plan.

       31.      GSA did not follow any of the aforesaid policies with respect to the subject VAN

opportunity.

       32.      Plaintiff’s supervisor, Wycinsky was responsible for notifying Plaintiff about the

said VAN opportunity.

       33.      Plaintiff’s supervisor, Wycinsky was clearly aware that Plaintiff desired to be

promoted and he knew that he was a member of the special and separate program for Persons

With Targeted Disabilities.



                                                -4-
               Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 5 of 15



         34.    Plaintiff’s supervisor, Wycinsky has acknowledged that Plaintiff was indeed

qualified for this GS-14 promotion.

         35.    Plaintiff was originally hired by GSA as a Person With a Targeted Disability

(“PWTD”).

         36.     On June 27, 2014, Plaintiff requested a reasonable accommodation.

         37.    Said accommodation was made through his cognitive therapist, Dr. Catherine K.

Lee, PhD.

         38.    Said accommodation consisted of (1) providing a quiet room to minimize

distractions; (2) noise-cancelling headphones; (3) extra time to complete assignments; (4) regular

feedback on work product; and (5) a job coach for at least ninety (90) days to help Plaintiff re-

acclimate to the work force after his extended sick leave.

         39.    On or about July 16, 2014, Plaintiff requested counseling as a PWTD, pursuant to

Executive Order 13548, “Increasing Federal Employment of Individuals with Disabilities,” and

encouragement from Dr. Wendell Joice, Plaintiff’s supervisor while on his developmental detail

in 2010 and 2011, after witnessing his keen interest and intellect around diversity and inclusion

issues, especially employing the disabled.

         40.    Said Executive Order calls for the designated executive (champion) of each

agency to arrange “...employment counseling to help match the career aspirations of individuals

with disabilities to the needs of the agency.”

         41.    Plaintiff sent written request to HR specialist and PWTD Program Manager

Jacques Kirkman.

         42.    Mr. Kirkman did not respond to Plaintiff’s request for counseling under EO

13548.



                                                 -5-
             Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 6 of 15



       43.     Plaintiff followed up his request with Mr. Kirkman.

       44.     Upon receiving the follow up request, Mr. Kirkman wrongfully determined that

Plaintiff’s counseling request was actually a request for a transfer to OHRM and Kirkman simply

referred Plaintiff’s requests to OHRM.

       45.     When Plaintiff called Kirkman to check on his counseling request and get updated

metrics on the GSA PWD Program and the Separate & Special PWTD Program, for National

Disability Employment Awareness Month 2014, Kirkman hung up on Plaintiff, well before the

natural end of the conversation.

       46.     GSA issued a decision on Plaintiff’s reasonable accommodation request on

September, 16, 2014.

       47.     GSA’s late issuance of said decision was in violation of its own Reasonable

Accommodation Policy.

       48.     GSA policy regarding the issuing of Reasonable Accommodation decisions is,

barring difficult or unusual circumstances, the decision should be issued within fifteen (15) days.

       49.     On August 6, 2014, the first and only teleconference was held regarding the

reasonable accommodation request with Plaintiff, Wycinsky, and Octavia Johnson Richardson,

the human resources specialist and reasonable accommodation coordinator for Plaintiff’s office.

       50.     During the call, Richardson dismissively told Plaintiff words to the effect of, “I

have 100 Ted Cogdells!” when Plaintiff reasonably inquired about what was taking so long to

decide the request of June 27, 2014.

       51.     Richardson raised her voice when she made said comment.

       52.     The aforesaid reasonable accommodation decision denied the job coach.




                                                -6-
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 7 of 15



        53.     At the EEOC administrative hearing, Richardson claimed not to know how

PWTD is defined, yet she is a senior OHRM employee, former OHRM branch chief of employee

relations, and an agency reasonable accommodation coordinator, GS-14.

        54.     Part of Richardson’s HR training with GSA involved PWTD hiring and retention.

        55.     Dr. Lee opined that the job coach was the most important part of the aforesaid

reasonable accommodation request, because a job coach can evaluate a client’s strengths and

weaknesses, focus on the strength primarily, build upon those and work with the weaknesses to

move the client into a way that they have a more structured and effective approach to their day-

to-day work.

        56.     Wycinsky has acknowledged that a job coach was a reasonable request.

        57.     Rather than a job coach, the agency provided Plaintiff with online training,

namely videos, by providing a link to a website.

        58.     However, that link did not work. Plaintiff brought that information to

management’s attention, but they never fixed that issue.

        59.     Dr. Lee opined that someone having the disabilities Plaintiff possesses and

watching videos, instead of personal coaching and interaction around the work specifically

conducted, is ill-advised, especially when a new job is forced upon the employee that is far

outside his skill set, interests, and medical restrictions.

        60.     Richardson never discussed the reasonable accommodation requests with Dr. Lee

or any of Plaintiff’s other medical providers.

        61.     The agency did not provide an interim or temporary accommodation for Plaintiff

from the time he made the reasonable accommodation request in June 2014 until the decision in

September 2014.



                                                   -7-
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 8 of 15



        62.    The agency could have provided an interim or temporary accommodation for

Plaintiff, on a trial basis, from the time he made the reasonable accommodation request in June

2014 until the decision--79 days later--in September 2014.

        63.    It is agency policy to provide an interim or temporary accommodation for an

employee from the time he makes a reasonable accommodation request until the decision is

made.

        64.    Following the decision to deny the job coach portion of the reasonable

accommodation, Plaintiff filed two appeals.

        65.    Both of Plaintiff’s appeals regarding the reasonable accommodation request went

unanswered, even after receipt was acknowledged via email.

        66.    Following the reasonable accommodation denial in September 2014, Plaintiff’s

health conditions worsened.

        67.    On October 29, 2014, Plaintiff requested full-time telework as an accommodation.

        68.     In early November 2014, GSA called the Howard County (MD) Police

Department to Plaintiff’s home because they were allegedly concerned about his welfare and

safety having been advised of an alleged suicide note Plaintiff wrote.

        69.    When the Howard County police officers came to Plaintiff’s residence, they did

not find him there.

        70.    As a result of Plaintiff not being at home when the Howard County police arrived,

GSA surmised that it must have been a situation of him abusing the employment benefit of

unscheduled leave and required him to obtain a medical certification for his one-day November

4, 2014, absence.

        71.    On November 4, 2014, Wycinsky placed Plaintiff on Administrative Leave.



                                                -8-
             Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 9 of 15



       72.     On November 4, 2014, Plaintiff was directed to stay away from the GSA building.

       73.     In fact, on November 5, 2014, Plaintiff was barred from the workplace.

       74.     Plaintiff was also barred from a benefit or privilege of employment on that day.

       75.     On November 4-5, 2014, Plaintiff was not a threat to himself, others, or

government property.

       76.     In March 2013, supervisor Walter Robertson Nicholson improperly ended

Plaintiff’s developmental detail to the GSA Office of Governmentwide Policy, Alternative

Workplace Arrangements Team.

       77.     At Plaintiff’s mid-year review for FY 2014, Mr. Nicholson yelled at Plaintiff,

cursed at Plaintiff, and threatened his long federal appointment, and informed him of an

imminent Memorandum of Counseling.

       78.     On or about April 4, 2014, Nicholson forced Plaintiff into a new job of Internal

Communications Specialist, requiring almost-daily deadlines.

       79.     Said job was outside of Plaintiff’s skill set, due to his developmental disabilities.

       80.     Mr. Nicholson, although he forced Plaintiff into a new job outside of his skill set,

did not change his position description.

       81.     This new job was also outside of Plaintiff’s medical restrictions.

       82.     This new job was not assigned with consultation of the members of Plaintiff’s

medical team members, nor properly negotiated in accordance with the NFFE and GSA

negotiated Agreement, dated December 26, 1991, which was applicable and at all times material

during Plaintiff’s entire time of employment with GSA.

       83.     On December 7, 2014, Dr. Lee submitted an FMLA-covered leave request for

administrative leave or advanced sick leave for Plaintiff to Wycinsky.



                                                 -9-
               Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 10 of 15



         84.     On December 8, 2014, Plaintiff was in an FMLA status.

         85.     Plaintiff remained on FMLA status until December 30, 2014.

         86.     During December 2014, Plaintiff was not provided with information concerning

the Voluntary Leave Transfer Program (“VLTP”).

         87.     GSA, through its management chain and/or human resources department, could

have provided Plaintiff with information regarding the VLTP.

         88.     GSA was aware that Plaintiff could have utilized and greatly benefitted from the

VLTP to remedy his leave without pay (LWOP) status.

         89.     As a result, Plaintiff was forced to use 107 hours of LWOP.

         90.     On December 30, 2014, GSA denied Plaintiff’s request for advanced sick leave,

even though he met the qualifications found in the Agency’s Time and Attendance Manual.

         91.     GSA denied the advanced sick leave because Plaintiff’s managers contended that

they weren’t convinced that Plaintiff would be returning to work, even though this intention was

clearly stated in the December 7, 2014 request.

         92.     However, Plaintiff did in fact return to work shortly thereafter on December 31,

2014.

         93.     Plaintiff was placed in an impossible and highly stressful situation, as his

character and credibility were under assault. His net pay had been reduced to about $203 per

month.

         94.     Plaintiff worked from December 31, 2014 to January 6, 2015.

         95.     On January 6, 2015, Wycinski placed Plaintiff back on LWOP.

         96.     Wycinski did not believe it was proper for Plaintiff to be back at work due to his

medical conditions.



                                                 -10-
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 11 of 15



       97.      Plaintiff then sought and received official medical clearance to go back to work

on January 8 & 9, 2015.

       98.      Plaintiff was again on LWOP from January 6, 2015 to January 12, 2015.

       99.      Plaintiff was unable to work after July 14, 2015.

       100.     Plaintiff was effectively terminated February 29, 2016.

                                     COUNT I
                            FAILURE TO ACCOMMODATE
                       VIOLATION OF THE REHABILITATION ACT

       101.     Plaintiff re-alleges and reincorporates all prior allegations as if fully stated herein.

       102.     Management denied Plaintiff’s reasonable accommodation of a job coach.

       103.     Management failed to engage in the good-faith interactive process with Plaintiff

regarding this reasonable accommodation request.

       104.     Plaintiff engaged in good-faith discussions during the interactive process with

management regarding this accommodation.

       105.     Said reasonable accommodation was not an undue burden on the Defendant.

       106.     Plaintiff could have performed his all of his job duties with said accommodation.

       107.     As a result of Defendant failing to provide said accommodation, Plaintiff could

not perform his job duties.

       108.     Failing to accommodate Plaintiff is discrimination in violation of the

Rehabilitation Act of 1973, as amended.

       109.     The Agency acted wantonly, willfully, with malice, and with reckless indifference

to Plaintiff’s civil rights.

       110.     Because of this unlawful conduct, Plaintiff suffered anguish, anxiety, fear,

helplessness, hopelessness, shock, humiliation, insult, embarrassment, loss of self-esteem, self-



                                                  -11-
              Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 12 of 15



worth, and professional reputation, and other personal damages, and Plaintiff suffered tangible

losses.


                                   COUNT II
                DISABILITY DISCRIMINATION IN VIOLATION OF THE
                              REHABILITATION ACT

       111.     Plaintiff re-alleges and reincorporates all prior allegations as if fully stated herein.

       112.     Plaintiff suffered the aforementioned tangible, adverse, employment actions.

       113.     Plaintiff suffered those actions because of his disability.

       114.     The Agency took this aforementioned tangible, adverse, employment actions

against Plaintiff because of his disability and his persistent opposition to Agency civil rights

practices.

       115.     Employees similarly situated to Plaintiff, who did not have Plaintiff’s disability,

did not have these tangible, adverse employment actions happen to them.

       116.     The Agency acted wantonly, willfully, with malice, and with reckless indifference

to Plaintiff’s civil rights.

       117.     Because of this unlawful conduct, Plaintiff suffered anguish, anxiety, fear,

helplessness, hopelessness, shock, humiliation, insult, embarrassment, loss of self-esteem and

self-worth, professional reputation, and other personal damages and tangible losses.


                                           COUNT III
                                          RETALIATION

       118.     Plaintiff re-alleges and reincorporates all prior allegations as if fully stated herein.

       119.     Plaintiff engaged in protected EEO activity by asking for reasonable

accommodations.




                                                  -12-
               Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 13 of 15



        120.     Plaintiff also engaged in protected activity by complaining to the Agency’s EEO

Office of Civil Rights in 2013-2014.

        121.     Management was aware of Plaintiff’s reasonable accommodation requests.

        122.     Management was aware that Plaintiff complained to the EEO office.

        123.     Defendant’s employees retaliated against him because Plaintiff engaged in

protected activity.

        124.     Defendant’s aforementioned actions that occurred following the protected activity

would have dissuaded a reasonable person in Plaintiff’s position from engaging in protected

activity.

        125.     Plaintiff suffered substantial, materially adverse actions because of the retaliation.

        126.     The Agency, through its employees, acted wantonly, willfully, with malice, and

 with reckless indifference to Plaintiff’s civil rights.

        127.     Because of this unlawful conduct, Plaintiff suffered monetary damages and

 additionally suffered anguish, anxiety, fear, helplessness, hopelessness, shock, humiliation,

 insult, embarrassment, loss of self-esteem, self-worth, and professional reputation, and other

 personal damages.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks the following relief:

                      a. A declaratory judgment that the conduct of the Agency challenged herein

                         was illegal and in violation of the aforementioned laws;

                      b. Economic and Compensatory damages in an amount to be proved at trial,

                         including back-pay, front-pay, compensation for past and future pecuniary



                                                  -13-
          Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 14 of 15



                       and non-pecuniary losses resulting from the unlawful employment

                       practices described herein;

                 c. All reasonable attorneys’ fees, expenses, and costs incurred by Plaintiff;

                       and

                 d. Such other and further relief, as the Court may deem just.




Date: August 5, 2019                         Respectfully Submitted,



                                             __________/s/_____________
                                             Morris E. Fischer, Esq.
                                             Morris E. Fischer, LLC
                                             DC Bar No. 490369
                                             8720 Georgia Avenue, Suite 210
                                             Silver Spring, MD 20910
                                             301-328-7631 Office
                                             301-328-7638 Fax
                                             Attorney for Plaintiff




                                               -14-
    Case 1:19-cv-02462 Document 1 Filed 08/14/19 Page 15 of 15



                          REQUEST FOR JURY TRIAL

Plaintiff requests a trial by jury on all matters properly tried to a jury.



                                        Respectfully Submitted,




                                        __________/s/_____________
                                        Morris E. Fischer, Esq.
                                        Morris E. Fischer, LLC
                                        DC Bar No. 490369
                                        8720 Georgia Avenue, Suite 210
                                        Silver Spring, MD 20910
                                        301-328-7631 Office
                                        301-328-7638 Fax
                                        Attorney for Plaintiff




                                          -15-
